Case 2:20-cv-00004-JRG Document 105-1 Filed 07/08/20 Page 1 of 9 PageID #: 1317




                                      EXHIBIT A
                  Case 2:20-cv-00004-JRG Document 105-1 Filed 07/08/20 Page 2 of 9 PageID #: 1318




             Term                   Plaintiff’s Construction         Defendants’ and            Court’s Construction
                                                                Intervenors’ Construction
“a communications, command, [AGREED]                           [AGREED]                     Preambles of independent
control and sensing system for                                                              claims 1 and 34 are substantive
communicating with a plurality                                                              limitations and the clause
of external devices                                                                         “communications, command,
comprising.”                                                                                control and sensing system” in
                                                                                            each such preamble does not
All asserted claims                                                                         need to be further construed.

“external device”                 [AGREED]                     [AGREED]                     A device separate from the
                                                                                            handset and the base station.
All asserted claims

“a memory device coupled to       [AGREED]                     [AGREED]                     “a memory device coupled to
said microprocessor                                                                         said microprocessor
configured to store a plurality                                                             configured to store a plurality
of parameter sets retrieved by                                                              of parameter sets retrieved by
said microprocessor so as to                                                                said microprocessor so as to
recreate a desired command                                                                  recreate, by the
code set, such that the memory                                                              microprocessor, a desired
space required to store said                                                                command code set, such that
parameters is smaller than the                                                              the memory space required to
memory space required to                                                                    store said parameters is smaller
store said command code sets”                                                               than the memory space
                                                                                            required to store said
Claim 1                                                                                     command code sets”

“a memory device coupled to       [AGREED]                     [AGREED]                     “a memory device coupled to
said microprocessor                                                                         said microprocessor
configured to store a plurality                                                             configured to store a plurality
of parameter sets retrieved by                                                              of parameter sets retrieved by


                                                               2
                   Case 2:20-cv-00004-JRG Document 105-1 Filed 07/08/20 Page 3 of 9 PageID #: 1319



             Term                    Plaintiff’s Construction                Defendants’ and             Court’s Construction
                                                                        Intervenors’ Construction
said microprocessor so as to                                                                         said microprocessor so as to
recreate based on said                                                                               recreate, by the
parameter sets a desired set of                                                                      microprocessor, based on said
pulse signals corresponding to                                                                       parameter sets a desired set of
logical “1’s” and “0’s” as                                                                           pulse signals corresponding to
specified by a command code                                                                          logical ‘1’s’ and ‘0’s’ as
set”                                                                                                 specified by a command code
                                                                                                     set”
Claim 34

“a command code set that          [AGREED]                          [AGREED]                         Plain and ordinary meaning
defines the signals that are
employed to communicate
with each one of said external
devices”

All asserted claims

“parameter sets”                  [AGREED]                          [AGREED]                         Plain and ordinary meaning

All asserted claims

“a microprocessor for             “a microprocessor configured      “a microprocessor configured
generating a plurality of         to generate a plurality of        to bring into existence two or
control signals used to operate   control signals used to operate   more control signals used to
said system, said                 said system and configured to     operate said system and
microprocessor creating a         create a plurality of             configured to bring into
plurality of reprogrammable       [reprogrammable]                  existence two or more
communication protocols”          communication protocols” as       [reprogrammable]
                                  construed by this Court in        communication protocols”
All asserted claims               Salazar v. HTC Corp., 2:16-


                                                                    3
                  Case 2:20-cv-00004-JRG Document 105-1 Filed 07/08/20 Page 4 of 9 PageID #: 1320



             Term                     Plaintiff’s Construction                 Defendants’ and          Court’s Construction
                                                                          Intervenors’ Construction
                                   cv-01096-JRG (Dkt. #108 at
                                   15-22; Dkt. # 155).
“a selector controlled by said     “a selector controlled by said     “a multiplexer/demultiplexer
microprocessor for enabling        microprocessor for enabling        controlled by said
said radio frequency               said radio frequency               microprocessor for enabling
transceiver and said infra-red     transceiver and said infra-red     said radio frequency
frequency transceiver to           frequency transceiver to           transceiver and said infra-red
transmit a desired command         transmit a desired command         frequency transceiver to
code set generated by said         code set generated by said         transmit a desired command
microprocessor via either radio    microprocessor via either radio    code set generated by said
frequency signals and infra-red    frequency signals and infra-red    microprocessor via either radio
signals as desired, and to         signals as selected by a user,     frequency signals and infra-red
receive a signal from any one      and to receive a signal from       signals as desired, and to
of said external devices via       any one of said external           receive a signal from any one
either radio frequency signals     devices via either radio           of said external devices via
and infra-red signals”             frequency signals and infra-red    either radio frequency signals
                                   signals” as construed by this      and infra-red signals”
Claim 2                            Court in Salazar v. HTC Corp.,
                                   2:16-cv-01096-JRG (Dkt. #108
                                   at 31-36; Dkt. # 155).

“a communication protocol”         Plain and ordinary meaning, as     “a defined set of rules and
                                   set out by this Court in Salazar   formats that allows devices to
All asserted claims                v. HTC Corp., 2:16-cv-01096-       communicate with each other”
                                   JRG (Dkt. # 108 at 42-45; Dkt.
                                   # 155).

“a plurality of control signals”   To the extent not covered by       “two or more control signals”
                                   this Court’s construction in
All asserted claims                Salazar v. HTC Corp., 2:16-
                                   cv-01096-JRG (Dkt. #108 at


                                                                      4
                 Case 2:20-cv-00004-JRG Document 105-1 Filed 07/08/20 Page 5 of 9 PageID #: 1321



             Term                   Plaintiff’s Construction              Defendants’ and          Court’s Construction
                                                                     Intervenors’ Construction
                                 15-22; Dkt. # 155), plain and
                                 ordinary meaning.
“a plurality of reprogrammable   To the extent not covered by    Indefinite. Protocols cannot be
communication protocols”         this Court’s construction in    reprogrammable.
                                 Salazar v. HTC Corp., 2:16-
All asserted claims              cv-01096-JRG (Dkt. #108 at      Defendants and Intervenors
                                 15-22; Dkt. # 155), plain and   provide an alternative
                                 ordinary meaning.               construction for this term
                                                                 based on what a
                                                                 reprogrammable
                                                                 communication protocol might
                                                                 be if such a protocol existed:
                                                                 “two or more communication
                                                                 protocols whose rules and
                                                                 formats can be changed
                                                                 through programming”


“such that the memory space      To the extent not covered by    Indefinite.
required to store said           this Court’s construction in
parameters is smaller than the   Salazar v. HTC Corp., 2:16-
memory space required to         cv-01096-JRG (Dkt. #108 at
store said command code sets”    22-30; Dkt. # 155), plain and
                                 ordinary meaning.


All asserted claims


“creating; create”               To the extent not covered by    “[bringing / bring] into
                                 this Court’s construction in


                                                                 5
                 Case 2:20-cv-00004-JRG Document 105-1 Filed 07/08/20 Page 6 of 9 PageID #: 1322



             Term                 Plaintiff’s Construction            Defendants’ and              Court’s Construction
                                                                Intervenors’ Construction
All asserted claims            Salazar v. HTC Corp., 2:16-     existence”
                               cv-01096-JRG (Dkt. #108 at
                               15-22; Dkt. # 155; Dkt.# 250
                               at 8-9), plain and ordinary
                               meaning.
“generating; generated;        To the extent not covered by    “[bringing / brought / bring]
generate”                      this Court’s construction in    into existence”
                               Salazar v. HTC Corp., 2:16-
All asserted claims            cv-01096-JRG (Dkt. #108 at
                               15-22; Dkt. # 155; Dkt.# 250
                               at 8-9), plain and ordinary
                               meaning.

“recreate”                     To the extent not covered by    “bring something back into
                               this Court’s construction in    existence”
All asserted claims            Salazar v. HTC Corp., 2:16-
                               cv-01096-JRG (Dkt. #108 at
                               22-30; Dkt. # 155), plain and
                               ordinary meaning.

“a desired command code set”   To the extent not covered by    “a different command code set
                               this Court’s construction in    than the command code set
All asserted claims            Salazar v. HTC Corp., 2:16-     that defines the signals that are
                               cv-01096-JRG (Dkt. #108 at      employed to communicate
                               22-30; Dkt. # 155), plain and   with each one of said external
                               ordinary meaning.               devices”

                                                               If this term is not given this
                                                               meaning, it is indefinite for
                                                               lacking antecedent basis.



                                                               6
                 Case 2:20-cv-00004-JRG Document 105-1 Filed 07/08/20 Page 7 of 9 PageID #: 1323



             Term                     Plaintiff’s Construction              Defendants’ and          Court’s Construction
                                                                       Intervenors’ Construction

“a microprocessor for              To the extent not covered by    “one or more microprocessors,
generating . . ., said             this Court’s construction in    each of which must perform
microprocessor creating . . ., a   Salazar v. HTC Corp., 2:16-     the generating, creating,
plurality of parameter sets        cv-01096-JRG (Dkt. #108 at      retrieving, and generating
retrieved by said                  15-30; Dkt. # 155; Dkt. # 250   functions”
microprocessor . . ., said         at 8-9), plain and ordinary
microprocessor generating . . .”   meaning.

All asserted claims

“selector”                         To the extent not covered by    “a multiplexer/demultiplexer”
                                   this Court’s construction in
Claim 2                            Salazar v. HTC Corp., 2:16-
                                   cv-01096-JRG (Dkt. #108 at
                                   31-36; Dkt. # 155), plain and
                                   ordinary meaning.

“said microprocessor               To the extent not covered by    “said microprocessor
generating a communication         this Court’s construction in    generating a communication
protocol in response to said       Salazar v. HTC Corp., 2:16-     protocol different from the
user selection”                    cv-01096-JRG (Dkt. #108 at      reprogrammable
                                   42-46; Dkt. # 155; Dkt. # 250   communication protocols”
All asserted claims                at 7-8), plain and ordinary
                                   meaning.                        If this term is not given this
                                                                   meaning, it is indefinite.


“an infra-red frequency            To the extent not covered by    “for each of the two or more
transceiver coupled to said        this Court’s construction in    external devices, the infra-red
microprocessor for                 Salazar v. HTC Corp., 2:16-     frequency transceiver must be


                                                                   7
                  Case 2:20-cv-00004-JRG Document 105-1 Filed 07/08/20 Page 8 of 9 PageID #: 1324



             Term                  Plaintiff’s Construction             Defendants’ and            Court’s Construction
                                                                   Intervenors’ Construction
transmitting to said external   cv-01096-JRG (Dkt. #108 at       capable of both transmitting to
devices and receiving from      31-36, 42-46; Dkt. # 155; Dkt.   that device and receiving from
said external devices, in       # 250 at 6-7), plain and         that device, in accordance with
accordance with said            ordinary meaning.                said communications
communications protocols”                                        protocols”

All asserted claims

“a radio frequency              To the extent not covered by     “the radio frequency
transceiver…in accordance       this Court’s construction in     transceiver must transmit and
with said communication         Salazar v. HTC Corp., 2:16-      receive signals in accordance
protocols”                      cv-01096-JRG (Dkt. #108 at       with the same protocols as
                                31-36, 42-46; Dkt. # 155; Dkt.   used by the infra-red frequency
Claim 2                         # 250 at 6-7), plain and         transceiver of claim 1”
                                ordinary meaning.

“a sound and data coupling      To the extent not covered by     “a device adapted to receive
device adapted to receive       this Court’s construction in     sound as data signals,
sound as data signals”          Salazar v. HTC Corp., 2:16-      excluding voice”
                                cv-01096-JRG (Dkt. #108 at
Claim 7                         22-30; Dkt. # 155; Dkt. # 250
                                at 3-5), plain and ordinary
                                meaning.

“configured to”                 To the extent not covered by     “a particularized arrangement
                                this Court’s construction in     of the memory device for a
All asserted claims             Salazar v. HTC Corp., 2:16-      specific purpose”
                                cv-01096-JRG (Dkt. #108 at
                                22-30; Dkt. # 155; Dkt. # 250
                                at 3-5), plain and ordinary
                                meaning.


                                                                 8
                 Case 2:20-cv-00004-JRG Document 105-1 Filed 07/08/20 Page 9 of 9 PageID #: 1325



            Term                Plaintiff’s Construction                 Defendants’ and        Court’s Construction
                                                                    Intervenors’ Construction

“said communications         Plain and ordinary meaning, as     Indefinite.
protocols”                   set out by this Court in Salazar
                             v. HTC Corp., 2:16-cv-01096-
All asserted claims          JRG (Dkt. # 108 at 42-45; Dkt.
                             # 155; Dkt. # 250 at 7-8).




                                                                9
